Title: To Thomas Jefferson from Joseph Yznardi, Sr., 27 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exmo. Señor
George Town 27th. March 801

Muy Señor mio de todo mi RespectoPor Respuesta a su Apreciable de 24 recivida en este Momento devo desir á V.E qe las tres Medias Botas de Vinos, ya pedidas deven ser de la Mas Celecta Calidad, y gusto de V.E pues las tengo encargadas a las Mejores Casas
en Philadelphia tengo el Paxarete y Vino tinto qe tanbien he pedido, y deseado Saver á qe nombre devo dirijirlas á esta pensava tener el gusto de Aver Visitado á V.E oy, no lo he virificado por averme Indispuesto, y confio aserlo en la Semana, y para darle la enhorabuena en la posesion de su Alogamiento Nuebo como pasage propio que Obstenta la Dignidad de su Condecorasion, y Mientras deseo verlo Ileno de Satisfacciones
Ojalá pudiera tener el gusto de Visitar su quinta qe tanto por la Situacion Celebrada como por el Conosimiento qe VE adquiria en Italia deve Allarse en buen estado, y si para su Mayor Aumento gusta de Plantas Semillas u Arboles de Europa me encargaré con gusto de su Remesa, Mras tengo el Onor de repetirme a su Oba.
Exmo. Señor BLM de V.E su mas Obedte Servr.

Josef Yznardy



Si Mr. Yrujo no ha encontrado Cosinero para V.E yo puedo prestarle el Mio Mras allo uno á proposito, es un Frances, Honorado, sin Vicios y buen repostero qe con su aviso le Mandaré venir pues Nada hace en Philadelphia y ase 5 años qe lo tengo



editors’ translation

Most Excellent Sir
Georgetown 27 Mch. 1801

My most illustrious sir and with all my respectAs a response to your esteemed letter of the 24th just received, I ought to tell Your Excellency that the three half casks already requested should be of the most select quality, and to Your Excellency’s liking, because I have ordered them from the best wineries.
In Philadelphia I have pajarete and red wine that I have also ordered, and wishing to know to whom I should address them in this city, I was thinking of having the pleasure of visiting Your Excellency today; I have not done it because I became indisposed, and I trust that I will visit you this week; also to congratulate you on the possession of your new dwelling as a proper outlet that deserves the merit of your decoration, and meanwhile I wish to see you full of satisfaction.
I hope that I can have the pleasure of visiting your estate as much for its celebrated location as for the good style that it must have on account of the knowledge about architecture that Your Excellency acquired in Italy, and if for its further enhancement you would like plants, seeds, or trees from Europe, I will with pleasure see to it that they be sent to you; in the meantime I have the honor of reiterating my services to you.
Most excellent sir your most obedient servant kisses the hand of Your Excellency

Josef Yznardy


If Mr. Irujo has not found a cook for Your Excellency, I can lend you mine while I find one fit for the purpose. He is French, honorable, without vice, and a good pastry maker, for whom I will send on your behest, as he is doing nothing in Philadelphia and I have had him for five years.


